DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a user equipment (UE) for transmitting a sounding reference signal (SRS) in a wireless communication system, the UE comprising: a transceiver configured to receive, from a base station, SRS configuration information including a configuration on a SRS resource set, the SRS resource set including a plurality of SRS resources; and a processor operably connected to the transceiver, the processor configured to identify an SRS power based on pathloss information, a parameter Po, and a parameter α, wherein the transceiver is further configured to transmit, to the base station, SRSs corresponding to the SRS resource set based on the identified SRS power, wherein the parameter Po and the parameter α are configured for the SRS resource set by a higher layer signaling, and wherein the pathloss information for the SRS resource set is identified based on a synchronization signal (SS) block index or a channel state information reference signal (CSI-RS) which is configured by the base station.

In regard claim 6, the prior arts of record do not teach or disclose a base station for receiving a sounding reference signal (SRS) in a wireless communication system, the base 

In regard claim 11, the prior arts of record do not teach or disclose a method of transmitting a sounding reference signal (SRS) in a wireless communication system, the method comprising: receiving, from a base station, SRS configuration information including a configuration on a SRS resource set, the SRS resource set including a plurality of SRS resources; identifying an SRS power based on pathloss information, a parameter Po, and a parameter α; and transmitting, to the base station, SRSs corresponding to the SRS resource set based on the identified SRS power, wherein the parameter Po and the parameter α are configured for the SRS resource set by a higher layer signaling, and wherein the pathloss information for the SRS resource set is identified based on a synchronization signal (SS) block index or a channel state information reference signal (CSI-RS) which is configured by the base station.

In regard claim 16, the prior arts of record do not teach or disclose a method for receiving a sounding reference signal (SRS) by a base station in a wireless communication system, the method comprising: generating SRS configuration information including a configuration on a SRS resource set, the SRS resource set including a plurality of SRS resources; transmitting, to a user equipment (UE), the SRS configuration information; and receiving, from the UE, SRSs corresponding to the SRS resource set transmitted based on an SRS power identified based on based on pathloss information, a parameter Po, and a parameter α, wherein the parameter Po and the parameter α are configured for the SRS resource set by a higher layer signaling, and wherein the pathloss information for the SRS resource set is indicated based on a synchronization signal (SS) block index or a channel state information reference signal (CSI-RS) which is configured by the base station.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 04/07/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476